THE STATE OF SOUTH CAROLINA
                        In The Court of Appeals

            Kaitlin Kimbrell Harper Whitesell, Respondent,

            v.

            Jeremy Page Whitesell, Appellant.

            Appellate Case No. 2017-002601


                           Appeal From York County
                       Karen S. Roper, Family Court Judge


                               Opinion No. 5771
                 Submitted June 1, 2020 – Filed August 26, 2020


                                  AFFIRMED


            Thomas Franklin McDow, IV, and Erin K. Urquhart,
            both of McDow and Urquhart, LLC; and Barrett Wesley
            Martin, of Barrett W. Martin, P.A., all of Rock Hill, for
            Appellant.

            Daniel Dominic D'Agostino and Jacqueline N. Davis,
            both of D'Agostino Law Firm, of York, for Respondent.


HEWITT, J.: This family court case involves requests to modify child support
and custody. Father argues the family court erred by not specifically addressing
which witnesses were credible and why. He also argues that the family court made
several other errors depriving him of a fair trial and that Mother did not properly
plead a claim for attorney's fees.
We respectfully disagree with these arguments. The family court's order reveals
the reasons for its decision, and after reviewing the record, we agree with those
reasons. This case began with Mother's request to modify child support per a
provision in the parties' divorce decree. The lengthy and contentious trial
proceeded because Father pursued a request to change the custody arrangement.
We agree with the family court's decision to resolve that claim against Father.
Given that outcome, we agree it is equitable for Father to pay a portion of Mother's
attorney's fees as the family court ordered. We also agree Mother properly pled a
claim for attorney's fees. Thus, we affirm.

BACKGROUND
Father and Mother married in February 2006. They separated in October 2009 and
divorced in March 2011. They are the parents of two girls: Daughter 1, born in
July 2006, and Daughter 2, born in March 2008.

Father and Mother met while they were students at York Technical College. They
married shortly thereafter. Both Father and Mother went to school part-time after
Daughter 1 was born.

This seems to have been a rocky relationship. Father claimed Mother was a
habitual liar. Mother claimed Father spent too much time with other female
students when he began a full school schedule.

Both parties claimed the other was physically abusive and some of the conduct
described in the record is alarming. Father admitted throwing a block through the
window of Mother's car and tying an extension cord from the bumper of his
mother-in-law's car to the mother-in-law's garage door. The parties were,
nevertheless, able to reach a final agreement at the end of their marriage. The
divorce decree ratified that agreement.

Two parts of the divorce decree are relevant here. First, the parties agreed to joint
physical custody with Mother being the primary custodial parent, subject to the
agreed parenting plan. The parenting plan provided Father would have the
children from the time school ended on Thursday until 6:00 p.m. on Sunday, every
other week, and overnight on the Thursdays during the weeks of his "off"
weekend. The decree provided "[b]oth parents will have reasonable and at all
times private telephone contact with the children, and the children will be allowed
to have reasonable, private telephone contact with either parent."
Second, the parties agreed to deviate down from the DSS Child Support Guidelines
and that Father would pay $400 per month in child support. The divorce decree
noted both parties were enrolled in college and lacked a steady source of income.
The decree explained "[b]ecause of the temporary nature of each party's financial
situation, a change in either party's income or any of the other factors taken into
consideration in the calculation of child support . . . will be a substantial change of
circumstances upon which child support may be recalculated."

Mother filed this case in April 2016—roughly five years after the divorce. She
sought an increase in Father's child support.

Father responded and sought more parenting time as well as an order terminating
his child support and requiring child support from Mother.

Father claimed Mother would not work with him in co-parenting and was trying to
alienate him from the children. His evidence included several disparaging text
messages Mother sent him in the months before she filed this case. The messages
were insulting and inflammatory.

Mother's chief allegation against Father is prolonged harassment. She claimed her
disparaging messages were due to frustration at Father failing to timely pay child
support, threatening to "take the girls" if Mother sued for an increase in child
support, and failing to timely respond to her questions about the children's
education, medical issues, and extracurricular activities.

Mother also claimed Father harassed her by keeping her under constant
surveillance. Father, who is himself a private investigator, admitted to hiding
under Mother's home in order to eavesdrop. He also, with his father's involvement,
had investigators place cameras around Mother's family beach house during
Mother's vacation and place GPS trackers on Mother's vehicle and her boyfriend's
vehicle. Father also secretly recorded his phone calls with Mother, recorded
Mother's calls with the children, and recorded conversations he had with the
children. At one point, Father apparently had a physical altercation with Mother's
then-boyfriend and was charged with assault and battery.

The family court tried this case for four days in June 2017. Thirteen witnesses
testified. The court entered an order in August 2017, roughly two months later.

The family court increased Father's child support to $1,335 per month and ordered
Father to pay his support through the clerk of court. The court also ordered Father
to pay $20,000 of Mother's attorney's fees. This was slightly less than half of
Mother's total attorney's fees. The court denied Father's requests to change custody
and modify the parenting plan. The court ordered the parties to complete
psychological evaluations that had been ordered four months before the trial and
explained that the report from those evaluations would be submitted to the
court-appointed co-parenting counselor. This appeal followed.

ISSUES ON APPEAL

   1. Whether the family court erred in failing to directly and specifically address
      witness credibility.

   2. Whether any of Father's numerous alleged errors warrant reversal or
      combine to deprive him of a fair trial.

   3. Whether the family court erred in determining Mother properly pled a claim
      for attorney's fees and whether the trial court erred in awarding her $20,000
      in attorney's fees.

STANDARD OF REVIEW
In family court appeals, this court reviews factual and legal issues de novo.
Simmons v. Simmons, 392 S.C. 412, 414, 709 S.E.2d 666, 667 (2011); Lewis v.
Lewis, 392 S.C. 381, 386, 709 S.E.2d 650, 652 (2011). Although this court
reviews the family court's findings de novo, we are not required to ignore the fact
that the family court, which saw and heard the witnesses, was in a better position to
evaluate their credibility and assign comparative weight to their testimony. Lewis,
392 S.C. at 385, 709 S.E.2d at 651–52. The appellant has the burden of showing
this court the greater weight of evidence is against the family court's findings. Id.
at 392, 709 S.E.2d at 655.

WITNESS CREDIBILITY
Father argues that before making findings of fact the family court should have
determined witness credibility and made specific credibility findings. His brief
relies on cases explaining the jury's role in judging credibility. Father also cites
cases in which appellate courts have admonished trial courts for issuing orders that
lack a sufficient explanation and leave a reviewing court to "grope in the dark."

We agree that witness credibility can be important and that nobody—not the
parties, a reviewing court, or anyone else—should be left to grope in the dark for
the reasons a family court made a decision. Rule 26(a) of the South Carolina Rules
of Family Court speaks to this by requiring the family court to support its decision
with specific findings of fact and conclusions of law. We know of no authority
requiring the family court to give a witness-by-witness account of its credibility
assessments. Epperly v. Epperly explains an order is sufficient as long as a
reviewing court can determine the basis for the family court's ruling. 312 S.C. 411,
414, 440 S.E.2d 884, 886 (1994).

The final order in this case is sixteen pages long. It explains the family court judge
reviewed all of the exhibits, considered the testimony, and considered witness
credibility. The order also summarizes and explains the rulings on each issue.

Father's core argument centers on Mother's credibility. He believes many
examples in the record show Mother as being untruthful. It would be wasteful to
list all of these examples here. The basic point is that Father believes Mother is
generally dishonest and he asserts that numerous instances reveal this to be true.

Neither the guardian ad litem (the GAL) nor the family court agreed with this
characterization. We agree with them. While the record suggests both parties
were not always completely forthcoming and transparent with each other, the
family court's decision was grounded in its finding that Mother and Father were fit
and capable parents despite their substantial difficulties with each other.

A large part of Father's case hinged on the breakdown of a constructive
co-parenting relationship. Father claims this breakdown was Mother's fault.

The family court disagreed and found "both parties" contributed to this
relationship's deterioration and made co-parenting "extremely difficult." The court
conspicuously mentioned that Father had continued conducting surveillance on
Mother "[d]espite being divorced for over six years" and ordered Father to "cease
to intrude" on Mother's life. The family court likewise ordered Mother to stop
directing profane language at Father and suggested she use better self-control.

Father's argument relies largely on his view of the facts as he saw them at trial.
When considered against the entire record, however, Father does not show by a
greater weight of the evidence that the family court erred. We therefore
respectfully reject the argument that the lack of specific credibility findings leads
to a different outcome than the one the family court reached.

CULMINATION OF ERRORS
Father argues that the family court made a variety of specific errors and that even if
those alleged errors are insufficient to warrant relief when standing alone, they
have combined to prejudice him and deprive him of a fair trial.
As already noted, the family court's decision was driven by a view of the record
with which we agree. We will briefly examine Father's alleged errors.

Psychological Evaluations

Father sought an order requiring Mother to undergo a psychological evaluation.
Mother initially opposed the request but consented after Father agreed to pay for it
and to be evaluated himself. This agreement was memorialized in an order issued
four months before the final hearing. The evaluations were not completed before
trial. Father argues the family court should not have decided the case without the
evaluations being completed.

The family court addressed this directly, stating the court would hold the record
open if it determined the evaluations were necessary for its final decision. After
the trial and after considering all the evidence, the family court found Mother and
Father were both capable parents, there was no evidence of any mental health
disorder, and it did not need the psychological evaluations to rule on custody. The
court found the parties would benefit from working with a co-parenting counselor,
ordered the psychological evaluations to proceed, and instructed the report from
the evaluations be delivered to the co-parenting counselor.

Father argues one judge of the same court cannot overrule another. That did not
happen here. The family court judge who tried this case did not overrule the prior
order requiring the parties to submit to psychological evaluations. The family
court, acting with the benefit of a full record, ordered the evaluations to proceed
and specified the report would be delivered to the parties' co-parenting counselor.

Change of Conditions

Father points to the fact that he and Mother got along relatively well in the period
immediately after their divorce and argues their deteriorating relationship
constitutes a "change in conditions" warranting a custody modification.

As mentioned above, the family court found Father shared in the fault for this
parenting relationship's deterioration. The family court specifically mentioned
Mother's harmful conduct, but the family court also noted Mother's conduct was
influenced by Father's invasion of her privacy and continued surveillance.

Equal Parenting Time

Father argues the family court misunderstood his claim to be that the children had
been in his custody roughly fifty percent of the time.
In Father's supplemental and amended pleading, he alleged the parties deviated
from the divorce decree's parenting plan and that those deviations "resulted in
[Father] receiving an average of fourteen (14) overnights per month for the 2015
calendar year." Fourteen nights a month is equivalent to roughly half the year.
The family court found both parties substantially followed the parenting plan with
Father having the children from Thursday to Sunday and Thursday to Friday on
alternating weeks. We agree with the family court that Father did not establish a
deviation from the parenting plan that would constitute a substantial change of
circumstances.

Father's Income

Father takes issue with the family court's statement in the final order that he "has a
far greater income and significantly greater assets at his disposal [than Mother],
including over $100,000 in his business bank accounts on December 31, 2016 with
no debt associated with the monies." Father asserts that he is only part owner of
the private investigation business he shares with his brother and his father and that
he has no authority to disperse business funds.

The fact that Father is only a fifty percent owner of the business was not contested
at trial. The record also supports the fact that Father is in a superior financial
position as compared to Mother. At the time of trial, Mother's gross monthly
income was $4,900. She also paid for the children's health insurance and for the
cost of daycare. Father's financial declaration at the time of trial showed gross
monthly income of $8,500. The evidence showed his business was thriving.

Father also disagrees with the family court's finding that he did not accurately set
forth his income until shortly before trial. This conflicts with the testimony of
Bernard Ackerman, a CPA who explained in his examination that Father's
February 2017 financial declaration did not accurately reflect the overtime,
business income, and other profits Father received from his company.

Disparaging Text Messages

Father argues Mother's abusive communications are a sign of a mental health
disorder. There is no evidence in the record Mother has a mental health disorder.
The GAL issued an extensive report and testified at the final hearing. The GAL
believed both parties were capable parents and expressed a desire for the parents
"to be able to get along." When the family court specifically asked the GAL about
mental evaluations, the GAL explained she had not seen any evidence of a mental
health disorder during her investigation.
We also note, as did the family court, that the record suggests Mother's abusive
messages were the result of frustration with Father's behavior.

Father also disputes the family court's statement that "[t]he parties do not
communicate well, have engaged in disparaging remarks and surveillance, and the
protracted litigation has further deteriorated their relationship." Father claims he
has never made any disparaging remarks toward Mother.

We do not understand the family court to have found Father disparaged Mother.
We believe the family court's decision was informed by its recognition that both
parties were at fault for the acrimony in the relationship.

Preference of Children & Alleged Unilateral Decisions

Father argues the family court did not give the proper weight to Daughter 1's
wishes or to the fact Mother allegedly made unilateral parenting decisions
involving the children.

The family court found Mother consulted with Father on a host of issues and
Father did not demonstrate Mother prevented him from participating in decisions
affecting the children. The court acknowledged evidence Mother did not inform
Father of some of the children's appointments, but the court also noted evidence
Mother regularly informed Father of other things and Father would sometimes fail
to respond.

Section 63-15-30 of the South Carolina Code (2010) requires the family court to
consider a child's reasonable preference for custody when evaluating a child's best
interest and to weigh the preference based on several factors. Though the family
court's final order did not mention either daughter's preference, the family court
discussed them in the extensive oral ruling it delivered at the trial's conclusion.
The family court noted Daughter 1 would prefer to live with her Father and
Daughter 2 seemed to favor her mother. Despite these preferences, the family court
did not believe changing custody would be in the girls' best interest. We agree.

Alleged Poor Supervision

Father disagrees with the family court's finding that he did not present any credible
evidence Mother failed to properly supervise the minor children. Father's key
evidence involves an incident in which the girls allegedly drove a golf cart around
the neighborhood without adult supervision.
Mother admitted this occurred and the GAL stated she believed it was an isolated
incident. The GAL additionally noted that even though Father had private
investigators following Mother, nothing further was brought to her attention
warranting concern as to Mother's supervision.

Cross-examination

Father argues the family court erred in denying his request to re-cross the CPA.
Father claims Mother's counsel brought out new matters during the witness's
redirect examination.

Rule 611, SCRE, provides "[a] witness may be re-examined as to the same matters
to which he testified only in the discretion of the court, but not without exception
he may be re-examined as to any new matter brought out on redirect." This
argument is reviewed under an abuse of discretion standard. Liberty Mut. Ins. Co.
v. Gould, 266 S.C. 521, 533, 224 S.E.2d 715, 720 (1976) ("The right to, and scope
of, recross-examination is within the sound discretion of the trial court.").

We examined the witness's testimony as well as the exchange between the family
court and Father's counsel and see no evidence the family court abused its
discretion.

Alienation

Father disagrees with the family court's finding that he failed to demonstrate any
pattern of Mother refusing to allow the children to participate in events with him
and his extended family.

The family court found the evidence demonstrated the children usually attended
Father's family events and missed events, while disappointing, were a normal
consequence of conflicting parenting schedules. We agree. There is evidence and
testimony showing Mother would arrive early and save seats for both Father and
his family members at events such as graduations or gymnastics performances.
Mother also testified regarding "extra time" Father would get, explaining
"[o]ccasionally if there was a birthday party or, like, when one of the cousins had
a birthday party or his family members or if there is a church activity," she
accommodated those events and let the children stay the extra night at Father's
home until Monday morning.

To be fair, there is evidence Mother may have told Daughter 1 she was not invited
to a cousin's birthday party when Daughter 1 was, in fact, invited. Still, the record
illustrates Father has a large extended family with many cousins living nearby. We
agree with the family court that scheduling conflicts are inevitable when children
are splitting time between multiple homes.

Camp Cherokee

In the summer of 2016, both Mother and Father attempted to pick the children up
from a summer camp. The GAL believed, and we agree, that both parties knew
they disagreed over who would be picking up the children and that both parties
nevertheless drove to the camp and knew there would be an argument. Father
argues the pickup day was one of his days per the parties' written agreement and he
never agreed to deviate from that agreement. Mother asserts that both Father and
his attorney refused to respond to Mother's questions about the pick-up.

We agree the evidence suggests both parties bear fault for this incident and that the
incident does not materially affect the outcome of the issues in question.

Day Care Expenses

The family court found Mother incurred an average of $60 per month in child care
expenses. Father asserts the child support guidelines, when properly applied, call
for his child support to be roughly $40 lower per month when day care expenses
are adjusted to account for any qualified child care tax credits.

This argument was not presented to the family court and we may not consider it
here. See I'On, L.L.C. v. Town of Mt. Pleasant, 338 S.C. 406, 421–22, 526 S.E.2d
716, 724 (2000). In Father's motion for the family court to reconsider its decision,
Father argued the evidence did not establish Mother had $60 per month of
work-related day care expenses. He did not argue the family court failed to
properly account for those expenses under the child support guidelines.

Payment Through Clerk of Court

Father does not agree with the family court's ruling that "[d]ue to the history of
conflict between the parties regarding whether [Father] has paid timely, payments
shall be made through the Office of the Clerk of Court for York County. The
record shows there is a history of conflict and arguments over child support. The
family court's decision avoids further disputes about these payments.

Surveillance

Father argues Mother did not seek specific relief regarding surveillance and notes
he objected to any testimony regarding his surveillance of Mother.
The family court allowed testimony about surveillance because it believed the
testimony might shed light on the parties and how they interacted with each other.
The record re-enforces the wisdom of that decision. The GAL expressed concern
about the negative relationship between the parents, including Father's regular
practice of recording his conversations with Mother. The surveillance and
recording practices were an issue with children as well as with Mother. The family
court noted Father's continued investigation into Mother was inconsistent with his
stated goal of having a positive parenting relationship with her. This is
overwhelmingly supported by the record.

To sum, Father has not demonstrated any errors that justify modifying or
remanding this case.

ATTORNEY'S FEES
Father argues that Mother failed to properly plead a claim for attorney's fees and
that the family court did not correctly apply the factors relevant to an award of
fees.

Mother specifically requested attorney's fees in her complaint. The sixth numbered
paragraph in Mother's complaint was titled "Attorney Fees and Suit Money" and
reads, in its entirety, "Plaintiff has a meritorious cause of action. The Plaintiff
requests attorney's fees for having to prosecute this action."

We are not aware of any authority suggesting this pleading was deficient. Father
cites Anderson v. Tolbert1 and E.D.M. v. T.A.M.2 Neither case supports the
proposition that a party in a family court case must plead more than this to state a
claim for an award of fees. It also bears mentioning that attorney's fees were
plainly identified during the pre-trial hearing as an issue for trial and there was no
objection to any claim for fees until the trial began.

When determining whether an attorney's fee is proper, the court considers "(1) the
party's ability to pay his/her own attorney's fee; (2) beneficial results obtained by
the attorney; (3) the parties' respective financial conditions; (4) effect of the
attorney's fee on each party's standard of living." E.D.M. v. T.A.M., 307 S.C. 471,
476–77, 415 S.E.2d 812, 816 (1992). The amount of fees is determined by: "(1)
the nature, extent, and difficulty of the case; (2) the time necessarily devoted to the
case; (3) professional standing of counsel; (4) contingency of compensation; (5)

1
    322 S.C. 543, 473 S.E.2d 456 (Ct. App. 1996).
2
    307 S.C. 471, 415 S.E.2d 812 (1992).
beneficial results obtained; (6) customary legal fees for similar services."
Glasscock v. Glasscock, 304 S.C. 158, 161, 403 S.E.2d 313, 315 (1991).

Father disagrees with the family court's findings that Mother had less ability to pay
her own attorney's fees, that Mother was the prevailing party, and that many of
Father's complaints were exacerbated by his own negative conduct.

We respectfully disagree with these arguments. Father's financial situation is
superior to Mother's. We agree he can afford to pay Mother the amount awarded.
We also agree Mother was the prevailing party. Mother brought this case for the
purpose of modifying child support and succeeded in that endeavor. Mother also
prevailed on Father's claim to adjust the parenting plan and child support in his
favor. The record amply supports the family court's decision requiring Father to
pay Mother $20,000 of the roughly $44,000 in fees she incurred.

CONCLUSION

Based on the foregoing, the family court's judgment is

AFFIRMED.3

LOCKEMY, C.J., and GEATHERS, J., concur.




3
    We decide this case without oral argument pursuant to Rule 215, SCACR.